Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3 (No. 333-145668), Form S-8 (No. 333-51494), and Form S-8 (No. 333-143770) of Leucadia National Corporation of our report dated February 26, 2010 relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K. /s/ PricewaterhouseCoopers LLP New York, New York
